Citation Nr: 1548090	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty service from March 1955 to February 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.

2.  There is no competent medical, or lay, evidence of record of current tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilteral hearing loss disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in January 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The Board also concludes that VA's duty to assist has also been satisfied.  The Veteran's service treatment records are determined to be unavailable in this case.  To that effect, the National Personnel Records Center notified the RO that the Veteran's service treatment records are fire-related and there were no service treatment records or Surgeon General's Office (SGO) records.  In January 2011, the RO requested that the Veteran complete and submit a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, which he submitted in February 2011.  In the NA Form 13055, the Veteran indicated that he was not treated for hearing loss in service.  In letters dated January 2011 and February 2012, the Veteran was notified that his service treatment records were not available and any service treatment records in his possession were requested.  He was also informed of the types of evidence that could substitute for service treatment records.  See 38 C.F.R. § 3.159(e).  The RO made a formal finding in February 2012 that the Veteran's service treatment records are unavailable for review.  The Veteran's post service medical records are in the file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records are not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was provided a VA examination in June 2011 in connection with his claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the June 2011 VA examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss and tinnitus (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran asserts that he currently has bilateral hearing loss and tinnitus related to his service.  Specifically, he attributes these conditions to his military noise exposure from artillery guns without the aid of hearing protection.  During a June 2011 VA examination, the Veteran reported that his military occupational specialty (MOS) was artillery, and that he had military noise exposure from high-powered artillery (120 mm) guns.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss disability and tinnitus.

There is a currently diagnosed bilateral hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Specifically, a June 2011 VA examination report revealed that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
60
65
LEFT
30
30
55
60
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear, and 80 percent in the left ear, using the Maryland CNC word list.  The diagnosis was bilateral sensorineural hearing loss.

The Veteran argues that he suffered noise exposure in service.  His lay testimony regarding his military noise exposure is competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his noise exposure from artillery firings while serving as Antiaircraft Artillery Automatic (AAA) gun crewman as the claimed military noise exposure is not inconsistent with the circumstances of his service.  Nevertheless, there is no indication that such exposure resulted in any injury.

Regarding the etiology of the Veteran's bilateral hearing loss disability, the June 2011 VHA specialist provided the following opinion:

The [V]eteran reports military, occupational, and recreational noise exposure.  The [V]eteran's MOS does have a high probability of noise exposure.  However, a given MOS or training on a particular weapon does not automatically guarantee a hearing loss will result.  Without any other evidence to draw from, I cannot resolve this issue without resorting to mere speculation.

In this regard, the Veteran's service treatment records are determined to be unavailable in this case.  However, he reported that he was not treated for hearing loss in service.  The first evidence of record showing hearing loss is dated May 2003, which reflects a history of bilateral sensorineural hearing loss.

The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and consideration of the Veteran's reported history, and is consistent with the other evidence of record.  The examiner noted the Veteran's history of military noise exposure.  The June 2011 VA examination report indicated that the claims file was reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  For these reasons, the Board attaches significant probative value to the June 2011 VA examiner's opinion.  There is no controverting medical opinion of record.  The Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative."  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

In his May 2014 substantive appeal, the Veteran argued that the June 2011 VA examiner never asked me what he did in his civilian life and that the military was the only job that would have caused hearing loss.  However, the June 2011 VA examination report reflects that post-service history of occupational and recreational noise exposure, as reported by the Veteran.  The Veteran reported that post service, he traveled around the country drilling test holes for potential missile sites, drilling ground beds for cross country pipelines, and installing and working on boilers.  Recreational noise exposure included hunting and power tool use.

To the extent that the Veteran contends that his bilateral hearing loss disability is related to military service, his statements are not competent evidence to establish medical etiology in this case.  In certain instances, lay testimony may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while military noise exposure is not disputed in this case, the question of whether the Veteran's current hearing loss disability was caused by his in-service noise exposure or by some other causes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.

Furthermore, substantial probative weight is given to the opinion of the June 2011 VA examiner who specialized in the field of audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The most probative evidence of record shows that determining the cause of the Veteran's current bilateral hearing loss disability is speculative, and the Board may not accept unsupported lay speculation with regard to medical issues.

Additionally, the evidence of record does not support a finding that the Veteran's sensorineural hearing loss manifested to a compensable degree within one year following his military separation.  As such, hearing loss may not be presumed to have been incurred in service as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's claim for tinnitus, the medical evidence of record fails to show a current diagnosis of the claimed condition.  The Board acknowledges that for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone because tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003); see also Charles v. Principi, 16 Vet. App. 370 (2002).  However, during the June 2011 VA audiology examination, the Veteran denied current complaint of tinnitus.  He denied experiencing ringing, buzzing, hissing, chirping or other ear/head noises.  He did not provide any statements as to the current nature of his tinnitus or its purported relationship to service.

There is also no objective evidence of tinnitus problems or symptoms after service.  In short, there is no competent medical or lay evidence in support of the Veteran's claim for service connection for tinnitus.  Accordingly, in the absence of competent medical evidence of tinnitus, the criteria for establishing service connection for tinnitus have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim for service connection); 38 C.F.R. § 3.303.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.012; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


